Citation Nr: 1109176	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-16 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), rated as 50 percent disabling.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2010, the Veteran submitted additional evidence for consideration, contemporaneously with a written waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

Pursuant to a July 2010 Board remand, the Veteran was granted a Board hearing at the RO in December 2010.  The transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD warrants a higher rating than currently assigned.  

The Veteran was assessed as having a global assessment of functioning (GAF) score of 55 at his VA examinations for PTSD in January 2005 and January 2007.  Subsequent VA treatment records indicate a GAF score as low as 45 in April 2008.  In a October 2009 letter, the Veteran expressed his concern that his PTSD had worsened since his last examination.  The Veteran described problems including severe panic attacks, social isolation, and road rage.  He also discussed work environment difficulties that prompted his decision to retire.  

In light of this, another VA examination is necessary to ensure that the appellant's service-connected PTSD is appropriately evaluated.  38 C.F.R. § 3.159(c)(4); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  

In addition, the Veteran submitted an April 2010 authorization and consent to release St. Petersburg Vet Center records.  The Veteran noted that he had attended group and individual therapy sessions for the previous six months, and planned to continue indefinitely.  Although an August 2010 letter summarizing the Veteran's treatment is associated with the file, the corresponding notes from the treatment sessions are not of record.  VA is obligated to make substantial efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  This duty includes obtaining pertinent medical records identified by the Veteran.  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  All of the Veteran's VA treatment records not already included in the claims file from October 2009 through the present should be obtained, including the treatment records from St. Petersburg Vet Center.  All attempts to procure records should be obtained and associated with the claims folder.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file, and the Veteran must be provided proper notice.  

2.  Following the receipt of any outstanding treatment records, the Veteran should be scheduled for a VA examination to determine the current severity of his PTSD.  The examiner should provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected PTSD, and a GAF score with an explanation of the significance of the score assigned.  

3.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



